DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 4/22/2022.
 Claims 5 and 13 are canceled. Claims 1-4, 6-12 and 14-20 are allowed with following examiner amendment

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Shudy on 6/8/2022.
The application has been amended as follows: 

1. (Currently Amended) A daisy chained power and communication system comprising:
	a plurality of nodes; 
	one or more power sources connected to one or more of the plurality of nodes; and
	wherein:
	each node of the plurality of nodes operates as a consuming device at a first port of the node and as a power providing device at a second port of the node;
	one or more of the plurality of nodes have their own power source so they don’t consume power from the first port;
	a node of the plurality of nodes having its own power source does not have the first port; and
	a total power consumption of the plurality of nodes before or without a power consumption scheduling can be more or less than, or equal to a full capacity of the one or more power sources;
	wherein:
	when all nodes run at their maximum or peak power consumptions at one time, then the full capacity of the one or more power sources is exceeded;
	the plurality of nodes has a daisy chain configuration, although the plurality of nodes consist[[s]] of one or more daisy chains, each daisy chain connects three or more nodes of the plurality of nodes and has one or more power sources connected to one or more of the three or more nodes, respectively, among the plurality of nodes;
	the plurality of nodes comprise PoE modules having consumption scheduling, which schedule two or more of the plurality of the nodes to run at their maximum or peak power consumptions at different times, based on priorities, estimated time of energy to be consumed, interruption costs or power efficiencies, to prevent the total power consumption of the plurality of nodes from exceeding the full capacity of the one or more power sources available to the plurality of nodes; and
	each daisy chain the respective daisy chain.

14. (Currently Amended) A method for building a daisy chain of nodes, comprising:
	constructing three or more nodes; 
	connecting the three or more nodes together in a daisy chain along a cable to form a line of communication and scheduling power supplied from one or more power sources for each of the three or more nodes; and
	wherein:
	each node operates as a consuming device at a first port of the node[[s]] and as a power providing device 
	from a power a network power capacity, which depends on a full capacity of the one or more power sources, is exceeded; and
	power consumptions of at least two of the nodes are scheduled at different times so a total [[a]] power consumption of the three or more nodes is less than or equal to [a]] the network power capacity, wherein the scheduling is based on priorities, estimated time of energy to be consumed, interruption costs or power efficiencies; [[or]]
	one or more of the three or more nodes so they don’t consume power from the first port; and
	a node of the three or more nodes having its own power source does not have the 

16. (Currently Amended) The method of claim 15, wherein:
	each node comprises a power requestor to convey a request for power to a power allocator;
	the power allocator responds with an allocation, rejection or postponement of the request for power; and
	the power allocator responds according to a set of rules that prevents the network power capacity from being exceeded.

17. (Currently Amended) A load shedding daisy chained power over an Ethernet (PoE) network comprising:
	three or more components connected as a daisy chain; 
	a power supply of a PoE connected to a component of the three or more components of the daisy chain; and
	wherein:
	the daisy chain of the three or more components conveys communication signals;
	each component of the three or more components operates as a consuming device at a first port of the component and as a power providing device at a second port of the component;
	one or more of the three or more components have their own power source so they don’t consume power from the first port;
	a component of the three or more components having its own power source does not have the first port;
	controlling a number of the three or more components consuming power to assure that a peak consumption of the three or more components of the three or more components run at their maximum or peak power consumption at one time, then the peak power consumption capacity of the power supply of the PoE is exceeded; and
	at least two of the three or more components are scheduled at different times to run, based on priorities, estimated time of energy to be consumed, interruption costs or power efficiencies, so that the peak consumption of the three or more components does not exceed the peak power consumption capacity of the power supply of the PoE.

Reason For Allowance
	Patent Office fully considered Applicant’s arguments but deemed them unpersuasive. Patent Office conducted further prior art search, and finds additional reference Weber (US 7818461 B2), which teaches in FIG. 7 Col. 4 Lines5-20 and Col. 5 Lines 40-50, to schedule power consumption among devices to avoid the total power consumption from exceeding the total capacity of the power sources. Patent Office conducted additional prior art search and finds another reference Picard (US 9832028 B2) which teaches to allocate power with PoE devices based on priorities (Col. 3 Lines 50-60).
	Examiner and Applicant communicated to discuss possible ways to move the case forward. Examiner proposed amendments to differentiate from the prior arts of record. Applicant agreed upon the proposal and further amended the claims by adding limitations in claim 14 (and similarly in claims 1 and 17) as “
14. (Currently Amended) A method for building a daisy chain of nodes, comprising:
	constructing three or more nodes; 
	connecting the three or more nodes together in a daisy chain along a cable to form a line of communication and scheduling power supplied from one or more power sources for each of the three or more nodes; and
	wherein:
	each node operates as a consuming device at a first port of the node[[s]] and as a power providing device 
	from a power a network power capacity, which depends on a full capacity of the one or more power sources, is exceeded; and
	power consumptions of at least two of the nodes are scheduled at different times so a total [[a]] power consumption of the three or more nodes is less than or equal to [a]] the network power capacity, wherein the scheduling is based on priorities, estimated time of energy to be consumed, interruption costs or power efficiencies; [[or]]
	one or more of the three or more nodes so they don’t consume power from the first port; and
	a node of the three or more nodes having its own power source does not have the 
	No prior arts have been found to, individually or in combination, teach these additional limitations. Therefore, claim 14 (Similarly claims 1 and 17) together with its dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115